          Case 1:21-cv-00280-RC Document 22 Filed 03/16/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 XIAOMI CORPORATION, et al.,


                    Plaintiffs,

        v.                                          Civil Docket No. 21-cv-00280 (RC)

 U.S. DEPARTMENT OF DEFENSE, et al.,


                    Defendants.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s order during oral argument on March 9, 2021, the Parties submit

the following joint status report regarding production of the administrative record and further

proceedings in this litigation. The Parties met and conferred by telephone as to these matters on

March 15, 2021.

       The Parties propose that Defendants shall produce the certified unclassified administrative

record to Plaintiffs by March 23, 2021.

       The Parties further propose that they submit a further joint status report by April 6, 2021,

in which they anticipate proposing a schedule for further proceedings in this litigation. Plaintiffs’

preference is to move promptly to briefing dispositive motions. In light of the Court’s preliminary

injunction order and opinion, ECF Nos. 20, 21, Defendants are continuing to deliberate as to the

appropriate path forward in this litigation. These interagency deliberations will include, at a

minimum, the Departments of Defense, Justice, and the Treasury, and Defendants have not yet

reached a view as to the appropriate next steps. Defendants requested and Plaintiffs agreed not to

oppose this approach in light of these ongoing discussions.
          Case 1:21-cv-00280-RC Document 22 Filed 03/16/21 Page 2 of 2




Dated: March 16, 2021                             Respectfully submitted,

  /s/ John E. Hall                                BRIAN M. BOYNTON
 John E. Hall (D.C. Bar No. 415364)               Acting Assistant Attorney General
 Beth S. Brinkmann (D.C. Bar No. 477771)
 Alexander A. Berengaut (D.C. Bar No. 989222)     ALEXANDER K. HAAS
 Megan A. Crowley (D.C. Bar No. 1049027)          Branch Director
 COVINGTON & BURLING LLP
 One CityCenter                                   ANTHONY J. COPPOLINO
 850 Tenth Street, NW                             Deputy Branch Director
 Washington, DC 20001
 Telephone: +1 (202) 662-6000                     BRIGHAM BOWEN
 Facsimile: + 1 (202) 778-6000                    Assistant Branch Director
 Email: jhall@cov.com
 bbrinkmann@cov.com                               /s/ Joseph E. Borson
 aberengaut@cov.com                               JOSEPH E. BORSON (Va. Bar No. 85519)
 mcrowley@cov.com                                 STEPHEN M. ELLIOT
                                                  JAMES R. POWERS
 S. Conrad Scott (D.C. Bar No. 1685829; pro       Trial Attorneys
  hac vice)                                       U.S. Department of Justice
 COVINGTON & BURLING LLP                          Civil Division, Federal Programs Branch
 The New York Times Building                      1100 L Street, NW
 620 Eighth Avenue                                Washington, DC 20005
 New York, NY                                     Phone: (202) 514-1944
 Telephone: +1 (212) 841-1000                     Email: joseph.borson@usdoj.gov
 Facsimile: +1 (212) 841-1010
 Email: cscott@cov.com                            Counsel for Defendants

 Counsel for Plaintiffs




                                              2
